Citation Nr: 0946251	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-28 423A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for sinusitis.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

In August 2006 and October 2007, the Board remanded the 
matter on appeal to obtain an operative report and a VA 
examination.  The July 1995 VA operative report has been 
associated with the claims file and a compliant VA 
examination was obtained in September 2009.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remands with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 

The Board again notes that in a March 2003 statement, the 
Veteran appears to seek service connection for a dental 
problem.  This issue is referred to the RO for any 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Sinusitis has not been shown to be causally or 
etiologically related to the Veteran's military service.




CONCLUSION OF LAW

Sinusitis was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in February 2005.  The letter 
addressed all of the notice elements.  Although the notice 
was provided after the initial adjudication of the Veteran's 
claim in July 2003, the claim was subsequently readjudicated 
in a March 2006 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In an 
April 2006 letter, the Veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

Pursuant to the Board's remands, a VA examination was 
obtained in September 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service 
medical records in the Veteran's claims file.  It considered 
all of the pertinent evidence of record, to include the 
Veteran's service and post-service records and the statements 
of the Veteran, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  There is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
sinusitis.  Although the Veteran's service treatment records 
reflect treatment for upper respiratory related complaints, 
there was no diagnosis of sinusitis during service.  In this 
regard, an August 1978 treatment record had an assessment of 
bronchitis.  In August 1978 records, the Veteran complained 
of tightness in his chest, headache, a productive cough, and 
a sore throat for five weeks.  He was observed to have 
wheezing in his chest and sinus congestion and the assessment 
was cold.  In September 1978, the Veteran reported recurrent 
colds and a cold for six weeks with coughing and pain in his 
left side when breathing.  An October 1978 treatment record 
revealed that the Veteran complained of a cold with a 
productive cough and pain around his eyes and in his ears.  
His frontal and maxillary sinuses were tender to percussion.  
The assessment was upper respiratory infection (URI).  In 
January 1979, the Veteran reported chest and sinus congestion 
and it was noted that he had a history of bronchitis.  The 
assessment was bronchitis with a question mark.  Importantly, 
the Veteran's May 1982 separation examination was negative 
for complaints, treatment, or diagnoses of sinusitis and his 
sinuses were noted to be clinically normal.  On his 
separation report of medical history, he indicated that he 
had never had sinusitis.

In fact, the first post-service medical evidence of sinusitis 
was not until several years after the Veteran's separation 
from service.  The Board notes that the first finding of 
sinusitis was in 1995, approximately 13 years after his 
separation from service.   A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, although the July 1995 VA operative report 
stated that the Veteran had a long history of chronic 
sinusitis, a May 1983 VA examination noted that the Veteran 
had normal sinuses.  Further, as noted above, there were no 
findings of sinusitis in the service treatment records and 
the Veteran did not indicate that he had any upper 
respiratory related complaints, to include sinusitis, on his 
May 1982 separation report of medical history.  Thus, it does 
not appear that the Veteran's sinusitis developed until after 
his separation from service.

Additionally, the Veteran has undergone several VA 
examinations in connection with this claim.  During his March 
2005 VA examination, the Veteran reported a history of 
headaches and frequent congestion as well as increased 
symptoms of nasal discharge in rainy weather.  He indicated 
that he had sinus surgery in 2002 and had frequent headaches 
after the procedure.  Upon physical examination, there was 
minimal tenderness over the right maxillary sinus.  It was 
noted that sinus x-rays were ordered.  The analysis was 
recurrent sinusitis as opposed to chronic sinusitis based on 
the Veteran's history and description of symptomatology.  A 
March 2005 chest x-ray noted that the Veteran reported a 
history of recurrent sinus problems which he felt started 
with bronchitis.  The impression was no acute cardiopulmonary 
disease identified.  However, no opinion regarding the 
etiology of the sinusitis was given.

In September 2005, the same examiner, D.N.T., noted that he 
reviewed the Veteran's claims file and stated that he would 
not change his prior report of March 2005.  The examiner did 
reference treatment for bronchitis during service but did not 
relate it to sinusitis.  The examiner concluded that he could 
not add any more definition to the diagnosis without the 
sinus surgery operative report and a CT scan of the Veteran's 
sinuses.  

In April 2007, the Veteran was again examined by D.N.T.  The 
CT scan of the paranasal sinus gave an impression of 
postoperative changes of the left maxillary sinus FESS and 
minimal bilateral maxillary and ethmoid sinusitis.  The 
examiner noted that a surgery record dated in 2000 or 2001 
could not be found but one dated in July 1995 was located.  
The July 1995 report had a diagnosis of bilateral chronic 
sinusitis and notation that the Veteran had a long history of 
chronic sinusitis.  The diagnosis was chronic sinusitis based 
on the history provided by the Veteran and information in his 
claims file, 1995 operative report, and CT scan.  D.N.T. 
indicated that if further evaluation of the July 1995 sinus 
operation report was needed, he would recommend evaluation by 
an ENT specialist.  

Later that same month, D.N.T. was asked to provide an opinion 
to supplement his April 2007 examination.  D.N.T. opined that 
the July 1995 operative report gave a clear history of 
chronic sinusitis for several years that would as likely as 
not extend back to the period of the Veteran's active service 
when he was treated for sinusitis.  The examiner opined that 
the Veteran's reported history of undocumented self treatment 
for symptoms consistent with chronic sinusitis led him to the 
conclusion that the Veteran suffered from significant chronic 
sinusitis before his surgery in July 1995 and he still 
suffered from the residuals of sinusitis 12 years post 
surgery and that all his problems were at least a likely as 
not related to the episodes of sinusitis he experienced while 
he was on active duty.

Although D.N.T.'s opinion is favorable to the Veteran, the 
Board notes that it cannot be afforded much probative value 
as it is based on an inaccurate factual background.  D.N.T. 
notes that the Veteran was treated for sinusitis during 
service.  However, as reflected above, there was no evidence 
of treatment for sinusitis in the service treatment records.  
Moreover, the examiner does not reference the treatment the 
Veteran received when rendering his opinion.  The Board is 
not bound to accept medical opinions that are based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  Thus, the Board 
affords this opinion little probative value.  

In September 2009, the Veteran underwent another VA 
examination in connection with his claim.  The Veteran 
reported that he had problems with recurrent bronchitis 
during service.  He stated that he did not have too many 
problems with his sinuses until after undergoing sinus 
surgery after service.  A CT scan had an impression of no 
air-fluid levels within the paranasal sinuses.  The diagnosis 
was status post endoscopic sinus surgery for chronic 
sinusitis with no evidence of active sinusitis at this time.  
After reviewing the Veteran's claims file and performing an 
examination, the examiner concluded that the Veteran's 
chronic sinusitis was not caused by or a result of an in-
service illness, injury, or event.  

The examiner noted that a review of the Veteran's service 
treatment records indicated that the Veteran was treated for 
what appeared to have been unspecified types of upper 
respiratory infections.  The examiner noted that it is not 
uncommon to have people complain of sinus congestion as many 
lay people do not understand what this truly means and 
generally associate it with nasal stuffiness.  There were no 
radiographic studies to suggest that any of the upper 
respiratory infections in 1978 were associated with true, 
documented sinusitis.  Rather, his main concern was what the 
Veteran described as bronchitis, which the records describe 
as a persistent cough.  The examiner added that the recent 
ENT literature suggests that sinusitis does not cause 
bronchitis per se.  The examiner felt that the Veteran's 
history of smoking, as well as the possibility of allergies, 
persistent pulmonary viral or bacterial infections or even 
GERD were all more likely to be the etiology of the 
persistent bronchitis in 1978, as opposed to sinusitis.  The 
examiner noted that the Veteran's description of headaches 
being present in the morning was most consistent with TMJ 
type picture which would also go along with the Veteran 
having very poor dentition and an abnormal bite pattern.  TMJ 
problems can give rise to sinus-like symptoms, including 
tenderness to palpitation of the muscles over sinuses which 
can incorrectly be interpreted as sinus tenderness.  The 
examiner felt this was more likely than not the case with the 
Veteran's prior VA examination which described the 
possibility of sinusitis due to sinus tenderness in the 
absence of convincing radiographic findings.  The examiner 
opined that because it was unclear what the nature of the 
Veteran's upper respiratory illness was in 1978 and no 
significant documentation of any possibility sinusitis until 
his sinus surgery, his chronic sinusitis was not more likely 
than not a result of his time or treatments in service.  (The 
Board notes that the Veteran was denied service connection 
for bronchitis in September 2004 and did not appeal that 
decision.)  

The Board affords this opinion great probative value as it is 
based on a through review of the Veteran's medical history 
and is supported by a well reasoned rationale.  The examiner 
explained that there were several other more likely causes of 
the in-service bronchitis (history of smoking, persistent 
infections, etc.) than sinusitis.  Moreover, the examiner 
referenced ENT literature which suggests that sinusitis does 
not cause bronchitis.  Further, the opinion is consistent 
with the lack of in-service findings of sinusitis or until 
many years thereafter, as noted above.    

In sum, although the Veteran has post-service findings of 
sinusitis, there were no findings of such in-service or until 
many years thereafter.  Further, the Board has found the 
September 2009 VA examiner's opinion that the in-service 
upper respiratory findings were not related to any current 
sinusitis to be persuasive.  Although the Veteran is 
competent to report sinus-like symptomatology such as 
coughing, tenderness, and headaches, he, as a layperson, is 
not qualified to render a medical opinion as to etiology of 
any current sinusitis or diagnosis it.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for sinusitis must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for sinusitis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


